Citation Nr: 1436624	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include chronic dermatitis.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder. 

4.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, January 2011, and December 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana (RO). 

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2013).  

The claims of entitlement to service connection for a skin disorder and bilateral hearing loss, and the issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and a total rating for compensation purposes based upon individual unemployability (TDIU) are remanded.

FINDINGS OF FACT

1.  Service connection for a skin rash was denied by an August 2006 rating decision.  The Veteran did not perfect an appeal of that rating decision, and it is final.

2.  Evidence associated with the claims file since the unappealed August 2006 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin disorder, to include chronic dermatitis, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted since the August 2006 rating decision, and the Veteran's claim for entitlement to service connection for a skin disorder, to include chronic dermatitis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the Veteran's claim to reopen the issue of entitlement to service connection for a skin disorder, to include chronic dermatitis.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting the claim to reopen.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

New and Material Evidence to Reopen Claim

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a skin disorder, to include chronic dermatitis.

In an August 2006 rating decision, the RO denied service connection for a skin rash because although there was current evidence of nonspecific dermatitis, there was no evidence of in-service treatment for such condition; thus, there was no evidence that the current skin disorder was related to active service.  The Veteran did not appeal the August 2006 rating decision, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2013).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the August 2006 rating decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis. Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (a).

In February 2011, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a skin disorder, to include chronic dermatitis.  In a December 2011 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for a skin disorder, but denied service connection on the merits, finding that the evidence was not sufficient to establish a relationship between his chronic dermatitis disorder and service.  In November 2012, the Veteran perfected his appeal.

Although the RO determined that new and material evidence was presented to reopen the claim of entitlement to service connection for a skin disorder, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104.  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (finding that Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Comparing the evidence received since the August 2006 Board decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for a skin disorder.  At the time of the August 2006 Board decision, the evidence of record consisted of the Veteran's service treatment records, service personnel records, and an August 2005 statement from V. B., M.D., the Veteran's private physician.  

Service treatment records include the report of a June 1967 induction physical examination, which is negative for complaints of or a diagnosis of a skin disorder. Records dated in October 1969 note boils on the right forearm and elbow.  A November 1969 record notes boils on the right arm.  A February 1970 record notes a sore on the second toe of the left foot; the impression was an ulcer.  The report of a May 1970 separation physical examination includes the Veteran's complaint of skin boils; clinical examination revealed normal skin.  
 
Service personnel records demonstrate service in the Republic of Vietnam for the period of December 15, 1968 to December 14, 1969.

The August 2005 statement from Dr. B., the Veteran's private physician, indicates that Dr. B. treated the Veteran for the past eight years for several health problems, to include nonspecific dermatitis.  Dr. B. stated that he believed that the Veteran's symptoms were consistent and "may be due to exposure to Agent Orange in the past."  

Since the August 2006 rating decision, additional evidence has been received, including VA outpatient treatment records, a VA examination report and opinion, and statements and testimony from the Veteran and his spouse.  In particular, during a June 2014 hearing before the Board, the Veteran testified that while serving in Vietnam, he had a rash in his groin area (jungle rot), which subsequent to service, continued to spread half way down his leg and above the belt line.  The Veteran stated that he was treated with a jug of alcohol, which was painful, but it dried up some of the skin condition and stopped him from scratching the affected areas.  He indicated that immediately upon discharge from service, he sought treatment from two private physicians.  The Veteran stated that he currently sought treatment at VA, and while his chronic dermatitis was present since service, it was controlled with Desenex and Tenactin.  In addition, the Veteran's spouse testified that she married the Veteran upon his return from serving in Vietnam, and explained that the Veteran had skin problems since such time, to include burnt and blistering skin.  The Veteran's spouse asserted that she observed that the Veteran's skin condition upon return from service and his current condition looked the same.    

The Veteran's claim was denied in August 2006 because there was no evidence of a current skin disorder that was related to the Veteran's service.  The June 2014 testimony of the Veteran and his spouse indicates that the Veteran's current chronic dermatitis may have begun during active service, as the Veteran observed the symptoms that began during service persisted until the present time, and his spouse observed the Veteran's skin condition upon return from service and that his current condition looked the same.  As this evidence raises a reasonable possibility of substantiating the Veteran's claim, the Board concludes that the Veteran has submitted new and material evidence sufficient to reopen her claim of entitlement to service connection for a skin disorder, to include chronic dermatitis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 118 (finding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low").  



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin disorder, to include chronic dermatitis, is reopened, and to this extent only, the appeal is granted.


REMAND

Regarding the claim of entitlement to service connection for a skin disorder, to include chronic dermatitis, the July 2011 VA examination and August 2005 private opinion are the only evidence of record wherein the etiology of the Veteran's skin disorder was addressed.  The Board finds the report of the July 2011 VA examination to be inadequate for purposes of deciding the claim.  The examiner stated that the current dermatitis was "less likely than not" related to service, as the service treatment records show the Veteran was treated for a fungal foot infection and various acute boils, and the Veteran's current dermatitis was not consistent with those conditions, nor an expected manifestation of such conditions.  The opinion was not based upon an accurate assessment of the record, as the examiner failed to discuss all of the relevant post-service evidence of record, to include contemporaneous VA outpatient treatment records and the Veteran's reported history, which shows the Veteran's consistent report of similar skin problems since active service.  

Similarly, the Dr. B.'s opinion, that the Veteran's nonspecific dermatitis symptoms were consistent and "may be due to exposure to Agent Orange in the past," is too speculative to be relied on.  Moreover, the examiner failed to provide any rationale for the opinion rendered.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

The Board finds that the evidence of record is otherwise insufficient for purposes of determining service connection.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990). 
In this regard, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, an additional medical opinion addressing the etiology of the Veteran's current chronic dermatitis disorder is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to the claim of entitlement to service connection for bilateral hearing loss, another opinion is needed to determine whether the Veteran's current bilateral hearing loss disorder began in service or is etiologically related to service, as the February 2011 VA opinion is not adequate for adjudicative purposes.  Specifically, such opinion was based in significant part on a determination that the Veteran did not demonstrate hearing loss at separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The requirements for service connection for hearing loss need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 (2013).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley, 5 Vet. App. 159.  In addition, the examiner failed to consider the Veteran's credible report of hearing problems since service.  The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of hearing problems; however, the Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).  Accordingly, another medical opinion is necessary.  Barr, 21 Vet. App. at 311.

Regarding the claim of entitlement to an increased rating, the record demonstrates that the Veteran's PTSD symptoms may have worsened since the most recent November 2011 VA examination.  Specifically, at the time of the VA examination, there was no evidence of suicidal ideation, hallucinations, or impaired impulse control, such as unprovoked irritability with periods of violence.  However, the February 2011 private examiner noted that the Veteran exhibited these symptoms, as well as indicated that on one occasion, the examiner punched his wife and pulled her hair.  Thus, these two opinions must be reconciled.  Moreover, during the June 2014 hearing before the Board, the Veteran asserted that since the November 2011 VA examination his temper had worsened, to include an incident where he threatened a former co-workers life.  Accordingly, the Board finds that another VA examination is necessary to make a determination in this case.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

With respect to the claim of TDIU, throughout the record the Veteran asserted that he last worked in August 2010, and left his job as a result of his temper due to his service-connected PTSD.  In this regard, the Veteran stated that his temper inhibited his ability to function at work, as above, he threatened a co-worker's life prior to leaving his position.  Further, at such time, the Veteran stated that his treating VA physician told him to stop working because his prescribed medications for PTSD were making him tired, as he would fall asleep on the job and when driving. Moreover, during the aforementioned hearing, the Veteran testified that his service-connected diabetes and neuropathy disorders affected his ability to stand, as he was limited to standing for no more than 15 minutes without his feet swelling and burning.  Thus, on remand, a VA opinion that addresses the effect of the Veteran's service-connected disabilities on his ability to work is necessary.  Friscia v. Brown, 7 Vet. App. 294 (1994).         

The Veteran's complete private treatment records have not been obtained.  In this regard, during the aforementioned hearing before the Board, the Veteran stated that he received treatment for his skin disorder immediately after discharge from service from two separate private physicians.  
As the aforementioned private treatment records are potentially relevant to the claim for service connection for a skin disorder, VA must ask the Veteran to identify the physicians, and if he responds, the RO must obtain and associate such records with the Veteran's claims file.  38 C.F.R. § 3.159 (c)(1).  

Finally, the Veteran also testified that he received treatment for his skin problems at the VA Medical Center in Shreveport, Louisiana, following separation from service.  
The record does not contain any treatment records from that facility; thus, the RO must obtain any records from such facility since the Veteran's separation from service to the present.  38 C.F.R. § 3.159 (c)(2).  Further, as the Veteran receives ongoing treatment at the VA Medical Center in Alexandria, Virginia, the RO must also obtain records from such facility dated in February 2013 to the present.  Id.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all private practitioners who have treated any disorder at issue since service discharge.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain the (1) the complete VA outpatient treatment records from the VA Medical Center in Shreveport, Louisiana since separation from service to the present, and (2) VA outpatient treatment records from the VA Medical Center in Alexandria, Virginia dated in February 2013 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The claims file and all electronic records must be made available to the July 2011 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who conducted the July 2011 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the July 2011 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records, and with consideration of the Veteran's statements and his history of inservice skin problems, the examiner must state whether any previously or currently diagnosed skin disorder, to include dermatitis, is related to his military service, to include exposure to Agent Orange.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3.  The claims file and all electronic records must be made available to the February 2011 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who provided the February 2011 opinion and conducted the November 2010 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the November 2010 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the service and post-service medical records, the Veteran's military occupational specialty, and with consideration of the Veteran's statements and his history of inservice noise exposure, the examiner must state whether any degree of the Veteran's current hearing loss is related to his military service, to include exposure to acoustic trauma.  A complete rationale for all opinions must be provided.  The RO must remind the examiner that, although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The Veteran must be afforded a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The Veteran's claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's PTSD symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must attempt to distinguish symptomatology which is attributable to the Veteran's service-connected PTSD and that which is attributable to any other diagnosed psychiatric and/or neurological disorder.  Specifically, the examiner must address the Veteran's complaints of anxiety, depression, impaired impulse control, suicidal ideation, sleep disturbance, and hallucinations documented in his private and VA treatment records.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this must be indicated.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

5.  Upon completion of the above development, a VA examiner must provide an opinion on the effects of the Veteran's service-connected PTSD, diabetes mellitus, type II, diabetic peripheral neuropathy of the right and left lower and upper extremities, and erectile dysfunction on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims files and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, namely, PTSD, diabetes mellitus, type II, diabetic peripheral neuropathy of the right and left lower and upper extremities, and erectile dysfunction precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

8.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


